USCA11 Case: 20-12470      Date Filed: 04/07/2022   Page: 1 of 4




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-12470
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
DAMON DELVION COOPER,
a.k.a. Mike,


                                           Defendant-Appellant.
                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
          D.C. Docket No. 3:14-cr-00014-HES-MCR-1
                   ____________________
USCA11 Case: 20-12470        Date Filed: 04/07/2022     Page: 2 of 4




2                      Opinion of the Court                20-12470


Before GRANT, LUCK, and BRASHER, Circuit Judges.
PER CURIAM:
        Damon Cooper, a federal prisoner who is currently serving
a 72-month term of imprisonment, filed a pro se motion for
compassionate release under 18 U.S.C. § 3582(c)(1)(A), claiming
that he had underlying health conditions that increased his risk of
severe illness or death from COVID-19. Section 3582(c)(1)(A)
permits a district court to reduce a term of imprisonment upon a
defendant’s motion “after the defendant has fully exhausted all
administrative rights to appeal a failure of the Bureau of Prisons to
bring a motion on the defendant’s behalf or the lapse of 30 days
from the receipt of such a request by the warden of the defendant’s
facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A). The
district court denied Cooper’s motion without prejudice after
concluding that Cooper had failed to exhaust his administrative
remedies as § 3582(c)(1)(A) requires. Cooper unsuccessfully
moved for reconsideration, and then appealed.
       While his appeal was pending, Cooper filed a second motion
for reconsideration. He stated that he submitted a request to his
warden after the district court denied his initial motion for
compassionate release and that more than 30 days passed before he
received a response rejecting his request. The district court
construed his second motion for reconsideration as a renewed
motion for compassionate release. The court concluded that
Cooper had satisfied the exhaustion requirement by submitting a
USCA11 Case: 20-12470        Date Filed: 04/07/2022     Page: 3 of 4




20-12470               Opinion of the Court                        3

request to the warden and waiting at least 30 days before filing the
motion. It then denied the motion on the merits, concluding that
he did not show “extraordinary and compelling reasons” for a
sentence reduction and that the sentencing factors under 18 U.S.C.
§ 3553(a) did not support a reduction. See id.
        Cooper’s appeal challenges the district court’s denial of his
initial motion for compassionate release and his first motion for
reconsideration, not its denial of his renewed motion for
compassionate release on the merits. We are obligated to assess
whether we have jurisdiction over this appeal, which is a question
of law that we review de novo. See Hall v. Sec’y, Alabama, 902
F.3d 1294, 1297 (11th Cir. 2018); United States v. Petrie, 302 F.3d
1280, 1283 (11th Cir. 2002). A case becomes moot “when it no
longer presents a live controversy with respect to which the court
can give meaningful relief.” Hall, 902 F.3d at 1297 (quotation
omitted). The relief Cooper seeks in his appeal is a remand for the
district court to rule on the merits of his motion for compassionate
release. Because he has already received a ruling on the
merits—the relief he now seeks—the appeal is moot.
        Cooper contends that the appeal is not moot because the
district court’s erroneous denial of his motion could aid him in a
later request for early termination of supervised release, which
creates “a concrete interest, however small,” in the outcome of the
appeal. Chafin v. Chafin, 568 U.S. 165, 172 (2013) (quotation
omitted). But any decision this Court made as to whether Cooper
initially satisfied the exhaustion requirement would have no effect
USCA11 Case: 20-12470             Date Filed: 04/07/2022       Page: 4 of 4




4                          Opinion of the Court                    20-12470

on the district court’s denial of his renewed motion on the merits,
which Cooper does not challenge here.
        Cooper also argues that an exception to the mootness
doctrine applies because the case is capable of repetition, yet
evading review. See Hall, 902 F.3d at 1297. We disagree. The issue
he highlights—what satisfies the requirement under § 3582(c)(1)(A)
that 30 days must lapse from the time the warden receives a request
to bring a motion on the defendant’s behalf—is not “in its duration
too short to be fully litigated prior to its cessation or expiration.”
Al Najjar v. Ashcroft, 273 F.3d 1330, 1336 (11th Cir. 2001)
(quotation omitted). That question will be reviewable whenever a
district court, without ruling on the merits, denies a motion for
compassionate release on the ground that the motion was filed
before the required lapse of time had occurred. The appeal
therefore does not fall within this narrow exception. See id.
        The appeal is DISMISSED for lack of jurisdiction.1




1 An earlier panel of this Court denied thegovernment’s motion to dismiss the
appeal as moot, but that ruling is not binding here. See 11th Cir. R. 27-1(g).